DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The lead line for reference character 31 in Fig. 2 appears to be directed to the flange ring instead of the inner rim as described.
The lead line for reference character 331 in Fig. 32 appears to be directed to the flange ring instead of the inner rim as described.
The lead line for reference character 374 in Fig. 32 is directed to a hinge pin instead of the inboard clamping members as described.
The lead line for one of the reference characters 347’ in Fig. 34 is directed to a hinge pin instead of an elastomeric body as described.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “53” has been used to designate both attachment brackets at the inner rim and attachment brackets at the outer rim.  Further, it is clear, from at least Figs. 4-6, that the attachment brackets 53 at the inner rim are structurally different from the attachment brackets 53 at the outer rim.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “353” has been used to designate both attachment brackets at the inner rim and attachment brackets at the outer rim.  Further, it is clear from Fig. 32 that the attachment brackets 353 at the inner rim are structurally different from the attachment brackets 353 at the outer rim.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “353’” has been used to designate both attachment brackets at the inner rim and attachment brackets at the outer rim.  Further, it is clear from Fig. 34 that the attachment brackets 353’ at the inner rim are structurally different from the attachment brackets 353’ at the outer rim.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 70’ (Fig. 17), 24” (Fig. 18), 25” (Fig. 18), 30” (Fig. 18), 31” (Fig. 18), 41” (Fig. 18), 43” (Fig. 18), 45” (Fig. 18), 50” (Fig. 18), 51” (Fig. 18), 52” (Fig. 18), 70” (Fig. 18), 76” (Fig. 18), 79a” (Fig. 18), 79b (Fig. 18), 85” (Fig. 18), 86” (Fig. 18), 98b” (Fig. 18), 51’’’ (Fig. 21), 52’’’ (Fig. 21), 91’’’ (Fig. 21), 70”” (Fig. 24), 72”” (Fig. 24), 224 (Fig. 27), 225 (Fig. 27), 240 (Fig. 27), 241 (Fig. 27), 242 (Fig. 27), 243 (Fig. 27), 244 (Fig. 27), 245 (Fig. 27), 262 (Fig. 27), 281a (Fig. 27), 283 (Fig. 27), 799a (Figs. 56 and 57), 730’ (Fig. 58), 731’ (Fig. 58), 799a’ (Fig. 58), 724’ (Fig. 58), 725’ (Fig. 58), 753’ (Fig. 58), 750’ (Fig. 58), 702’ (Fig. 58), 797’ (Fig. 58), 740’ (Fig. 58), 733’ (Fig. 58), 745’ (Fig. 58), 770’ (Fig. 58), 773’ (Fig. 58), 799b” (Fig. 59), 796a”’ (Fig. 60), 811’ (Fig. 64), 812’ (Fig. 64), 813’ (Fig. 64), 814’ (Fig. 64), 821’ (Fig. 64), 824’ (Fig. 64), 825’ (Fig. 64), 870’ (Fig. 64), 876’ (Fig. 64), 894’ (Fig. 64), 821” (Fig. 65), 824” (Fig. 65), 825” (Fig. 65), 831” (Fig. 65), 870” (Fig. 65), 876” (Fig. 65), 894” (Fig. 65), 930’ (Fig. 70), 925’ (Fig. 70), 931’ (Fig. 70), 933’ (Fig. 70), 940’ (Fig. 70), 941’ (Fig. 70), 942’ (Fig. 70), 944’ (Fig. 70), 951’ (Fig. 70), 953’ (Fig. 70), 961’ (Fig. 70), 962’ (Fig. 70), 970’ (Fig. 70), 973’ (Fig. 70), 974’ (Fig. 70), 979a’ (Fig. 70), 951” (Fig. 71), 952” (Fig. 71) and 953” (Fig. 71).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “553” has been used to designate both attachment brackets at the inner rim and attachment brackets at the outer rim.  Further, it is clear from at least Fig. 42 that the attachment brackets 553 at the inner rim are structurally different from the attachment brackets 553 at the outer rim.
Reference character 798 in Fig. 58 should be labeled as -- 798’ -- to be consistent with the disclosure.
The lead line for reference character 1013 in Fig. 74 is not directed to the rubber base layer as described.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 816 (paragraph [0221]), 973” (paragraph [0248]) and 974” (paragraph [0248]).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informalities:
The term “outer 33 rim” in paragraph [0094] should be replaced with the term -- outer rim 33 -- for clarity.
The phrase “a wheel assembly be 100 inches or greater” in paragraph [0094] should be replaced with a phrase, such as -- a wheel assembly is 100 inches or greater -- for grammatical clarity.
Appropriate correction is required.

Claim Objections
3.	Claims 7 and 14 are objected to because of the following informality:  The limitation “to limit relative movement of said inner rim and said outer rim” in each of these claims should be replaced with the phrase -- to limit movement of said inner rim relative to said outer rim -- for clarity as the original limitation fails to clearly specify to which structure the relative movement of the inner rim and outer rim is limited.  Appropriate correction is required.


Allowable Subject Matter
4.	Claims 1-21 are allowed.

Conclusion
5.	This application is in condition for allowance except for the following formal matters: 
The objections noted above in sections 1-3.

6.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617